Citation Nr: 1302854	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  11-34 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to March 31, 2003 for the grant of service connection for an organic disorder not otherwise specified, including affective symptoms, impulse control disorder, paranoid disorder, and episodic psychotic symptoms, chronic and severe.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1975 to December 1975 and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In July 2012, the Veteran canceled his request for his scheduled videoconference hearing before the Board.  In December 2012, the Veteran requested to be rescheduled for a video-conference hearing, and in January 2013, the undersigned Veterans Law Judge granted the Veteran's motion.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested BVA Video conference hearing at the RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


